Citation Nr: 1113186	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for post fracture capsulitis of the left ankle (left ankle disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to an evaluation in excess of 10 percent for left ankle disability.

In October 2008, the Board remanded this case for further development.


FINDINGS OF FACT

The manifestations of a left ankle disorder most nearly approximate limitation of motion that is no more than moderate, without evidence of ankylosis. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2004, August 2005, December 2008 and March 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained; moreover, he has not indicated there are any additional records, to include private treatment records, VA should seek to obtain on his behalf.  The Board observes that the Veteran was provided multiple VA examinations in connection with his present claim.  Although in a March 2011 statement the Veteran's representative advances the position that the Veteran should be provided another VA examination, given the most recent VA examination was conducted in March 2009, neither the Veteran or his representative report that the disability has worsened since that time, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Further, the RO/AMC has substantially, if not fully, complied with the Board's October 2008 remand instructions and the Veteran has declined the opportunity to testify at a Board hearing.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Increased Rating Claim

By way of background, a July 1977 rating action granted service connection for a left ankle disorder, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective October 16, 1976.  Rating actions in September 1978 and February 2004 continued this disability evaluation.  In September 2004, the RO again denied the Veteran's claim seeking a disability evaluation in excess of 10 percent for a left ankle disorder and he perfected appellate review of this determination.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Evaluations of the ankle are assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274.  

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A 20 percent disability evaluation is warranted for marked limitation of ankle motion.  

The Veteran was provided an August 2004 VA orthopedic examination.  During the examination interview, the Veteran provided an account of left ankle pain, constant soreness, swelling and stiffness, which was manage with over-the-counter medications.  On range of motion examination, the Veteran had left ankle (i) dorsiflexion to 15 degrees (i.e. "-5") and (ii) plantar flexion to 60 degrees, with no increase in pain on repetitive testing.  Further examination revealed the absence of calluses and the Veteran's normal pulses, sensation, deep tendon reflexes associated with his left ankle.  What is more, the examiner noted that the Veteran's ambulation was "well within normal stride."  Although a weak longitudinal arch and slight giving way was noted, these findings were "considered as normal minus, meaning [the Veteran was] able to test the muscles against gravity and slight resistance."  An x-ray of the Veteran's left ankle revealed no abnormalities.  

Pursuant to the Board's October 2008 remand instructions, in August 2009 the Veteran was provided another VA orthopedic examination.  At the examination, he reported left ankle pain, swelling and tenderness.  The examiner further noted the Veteran's used a heel lift, shoe inserts, an elastic ankle support, a cane, and pain medication to manage his condition.  Range of motion testing revealed pain free left ankle (i) dorsiflexion to 10 degrees and (ii) plantar flexion to 40 degrees, with no additional limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination on repetitive testing.  The examiner also detailed that varus angulation was pain-free, valgus angulation resulted in "mild pain," and the absence of relevant deformity or swelling.  Upon reviewing appropriate x-ray results, the examiner noted three small chip fractures of the medial malleolus and an old healed fracture of the distal fibular, with minor degenerative changes.  

In addition, lay statements and various other medical records have also been associated with the claims folder.  Although each is not summarized in detail, these pieces of evidence are consistent with the evidence discussed above and without question has been considered in evaluating the Veteran's claim.

Merits

In the case, the Board finds that the evidence does not support the assignment of a rating in excess of 10 percent for a left ankle disorder, at any time during the period under review.  

Based on the evidence of record, the Board finds that the Veteran's left ankle limitation of motion is most closely characterized as moderate in nature.  In this regard, an August 2009 VA examination, noting left ankle (i) dorsiflexion to 10 degrees and (ii) plantar flexion to 40 degrees reflects the Veteran's greatest noted limitation of motion.  What is more, although an August 2004 VA examiner noted slight giving on testing; the examiner characterized this finding as normal.  Even in light of the Veteran's left ankle tenderness, pain, and usage of orthopedic assistance devices, the evidence of record indicates this did not result in any abnormal stride or gait.  Although an x-ray of his left ankle, taken at his August 2009 VA examination, indicated the presence of degenerative changes, they were characterized as slight by the examiner.  In sum, consideration of the Veteran's competent and credible account of left ankle pain, tenderness, swelling and other function factors, as well as the medical evidence of record, the Board finds that the Veteran's left ankle range of motion most nearly approximated moderate limitation of motion; therefore, the criteria for a disability evaluation in excess of 10 perfect for the aforementioned condition is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

In reaching this determination, the Board has also considered the applicability of other Diagnostic Codes, but the evidence of record does not reflect any diagnosed (i) ankylosis; (ii) malunion of the os calcis or astragalus; or (iii) any astralgalectomy, making Diagnostic Codes 5270, 5272, 5273 and 5274 inapplicable.  

What is more, although there is evidence of a surgical scar on the Veteran's left ankle, the evidence of record does not indicate this scar is (i) deep and nonlinear; (ii) of an area of 144 square inches or more; (iii) painful and/or unstable, making 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 and 7804 inapplicable.  

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left ankle disabilities.  There is evidence that the Veteran's left ankle disability is productive of pain and functional impairment, which are contemplated by the assigned rating and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 


ORDER

A rating in excess of 10 percent for a left ankle disorder is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


